                                                                                        United States District Court
                             UNITED STATES DISTRICT COURT                                 Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS                                     ENTERED
                                  HOUSTON DIVISION                                          March 19, 2019
                                                                                          David J. Bradley, Clerk
BRIAN D. KEARNES,                       §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §                      CIVIL ACTION H-17-2251
                                        §
NANCY A. BERRYHILL, ACTING COMMISSIONER §
OF THE SOCIAL SECURITY ADMINISTRATION,  §
                                        §
       Defendant.                       §

                                               ORDER

       Pending before the court is a memorandum and recommendation (“M&R”) from the

Magistrate Judge, who recommends granting a motion for summary judgment filed by plaintiff Brian

D. Kearnes (Dkt. 14) and denying a motion for summary judgment filed by defendant Nancy A.

Berryhill, Acting Commissioner of the Social Security Administration (the “Commissioner”)

(Dkt. 15). Dkt. 17. Neither party filed objections to the M&R. Having reviewed the M&R,

motions, related documents, and the applicable law, the court is of the opinion that there is no clear

error and that the M&R should be adopted. See Fed. R. Civ. P. 72, Advisory Committee Notes

(“When no timely objection is filed, the court need only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.”). Accordingly, the M&R (Dkt. 17)

is ADOPTED IN FULL. The Commissioner’s motion for summary judgment (Dkt. 15) is DENIED,

and Kearnes’s motion for summary judgment (Dkt. 14) is GRANTED. This case is REMANDED

to the Social Security Administration for further consideration in light of the Magistrate Judge’s

M&R. The court will issue a final judgment concurrently with this order.

       Signed at Houston, Texas on March 19, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
